                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 SOURCE PRODUCTION &
                                                               CIVIL ACTION
 EQUIPMENT CO., INC., ASPECT
 TECHNOLOGY LIMITED,
                                                               NO. 16-17528
 SPECMED, LLC, SPEC MED
 INTELLECTUAL PROPERTY, LLC
                                                               SECTION M (1)
 AND SPEC INTELLECTUAL
 PROPERTY, LLC

 VERSUS

 KEVEN J. SCHEHR, ISOFLEX USA,
 ISOFLEX   RADIOACTIVE     LLC,
 RICHARD H. MCKANNAY, JR., AND
 JOHN DOES 1-10




                                      ORDER & REASONS

       Before the Court are:

       (1) a motion for partial summary judgment on plaintiffs’ conversion claim filed by

defendant Kevin J. Schehr;1 to which plaintiffs Source Production & Equipment Co., Inc.

(“SPEC”), Aspect Technology Limited (“ATL”), Specmed, LLC (“Specmed”), Spec Med

Intellectual Property, LLC (“SMIP”), and Spec Intellectual Property, LLC (“SPI”) (collectively

“Plaintiffs”) respond stating that they do not oppose the dismissal of this claim with prejudice

because they no longer seek to pursue it at trial;2 and

       (2) Defendants’ motion in limine to preclude Dr. Roy Parker (“Parker”) from testifying

regarding Plaintiffs’ alleged trade secrets and to exclude expert testimony about opinions not

disclosed in the written reports of Plaintiffs’ experts, Parker and Garry A. Pate (“Pate”).3

Plaintiffs respond that Parker will not testify regarding Plaintiffs’ trade secrets, and neither

       1
         R. Doc. 166.
       2
         R. Doc. 179.
       3
         R. Doc. 150.
Parker nor Pate will offer expert testimony on subjects not disclosed in their respective written

reports.4 Defendants filed a reply arguing that, in light of Plaintiffs’ memorandum, their motion

should be granted as unopposed.5 The Court agrees.

       Because neither motion is opposed,

       IT IS ORDERED that both motions (R. Docs. 166 & 150) are GRANTED.



       New Orleans, Louisiana, this 4th day of April, 2019.




                                                    ________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE




       4
           R. Doc. 180.
       5
           R. Doc. 225.
                                               2
